DETAILED ACTION
0.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
2.	This is a Final office action in response to communication received on December 15, 2020. Claims 11 and 22 have been canceled. Claims 1, 6, 12, and 17 are amended. Claims 1-10 and 12-21 are pending and hereby examined.
Priority
3.	The examiner acknowledges priority benefits being claimed by the Applicant for U.S. Provisional Application No. 62/185,421 filed on June 26, 2015.
Claim Rejections - 35 USC § 112
	
4.	The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
	
	Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	As per claims 1 and 12 (taking recitation of claim 1 as representative), they recite "generating, by the one or more servers, output chat data defining the that defines at least a portion of the electronic promotion message, wherein the output chat data comprises at least a portion of the top N ranked number of promotions; and transmitting, by the one or more servers, the output chat data to the mobile chat server, wherein the mobile chat server is configured to establish a second network connection with the consumer device, wherein the output chat data is configured to render at least the portion of the top N ranked number of promotions via an electronic interface of the consumer device, and wherein the electronic interface is associated with the mobile chat session."
	The Applicant in their response filed on 12/15/2020 notes "Support for the amendments can be found, for example, at least in FIG. 7 and paragraphs [0062], [0067], [0088], [00101], [00103], [00105], [00108], [00111] and [00112] of the Specification for the subject application" however upon reviewing the citations and the as-filed disclosure the foregoing underlined recitation fails to contain any written description. The closest recitation appears to be in as-filed spec. para. [0108] note "In some embodiments, the one or more servers may be configured to select the top N ranking candidate promotions, where N is a predefined number (e.g., 1, 2, 3, etc.)." however, once again, the as-filed specification fails to describe the underlined in "generating, by the one or more servers, output chat data defining the that defines at least a portion of the electronic promotion message, wherein the output chat data comprises at least a portion of the top N ranked number of promotions; and transmitting, by the one or more servers, the output chat data to the mobile chat server, wherein the mobile chat server is configured to at least the portion of the top N ranked number of promotions via an electronic interface of the consumer device, and wherein the electronic interface is associated with the mobile chat session." Appropriate correction is required.
	As per claims 2-10 and 13-21, they are rejected as failing to cure the one or more deficiencies of claims 1 and 12 as noted above.  
Claim Rejections - 35 USC § 101
	
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Under step 1 (see MPEP 2106.03), claims 1-10 are a system; and claims 12-21 are a method. Thus, each claim, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter PSMEG) to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) 
	Accordingly, (I) an abstract idea as recited per claims 1 and 12 (taking recitation of claim 1 as representative) is as follows: store consumer accounts, wherein each consumer account includes consumer data associated with a chat account...for accessing the...chat session; store promotion data defining promotions; receive input chat data from the...chat..., wherein the input chat data defines a message generated by a consumer...; determine whether a call included at a beginning of a message from the plurality of messages corresponds to a defined text string that triggers a request for an ... promotion message associated with text included after the call command in the message; in response to a determination that the call command included at the beginning of the message, corresponds to the defined text string, determine, based on the input chat data and intention data for the input chat data that is generated based on one or more natural language processing techniques, a unique chat account and an associated message text included in the message, wherein natural language processing of the message text is triggered only when the call command is determined to be included at the beginning of the message (being interpreted as human mind based natural language processing upon detection/hearing of keyword(s)/commands and also being considered as an additional element in light of the specification in subsequent inquiries, namely prong two and step 2B); ... ; determine one or more search terms included after the call command based on the content of the message text; compare the one or more search terms included after the call command with a set
of valid search terms stored ...; determine promotions scores of candidate promotions based at least in part on the one or more search terms, the promotion data, and the location data associated select a top N ranked number of promotions from the promotion ranking; generate output chat data that defines at least a portion of the ... promotion message, wherein the output chat data comprises at least a portion of the top N ranked number of promotions; and provide/transmit the output chat data ... [to user].
	Further, dependent claims 2-10 and 13-21, they recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite an abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. Taking claims 7 and 18 as an example, they recite "receiving, [from the mobile chat server via the network], an invitation to join [the mobile chat session]; and access [the mobile chat session] in response to receiving the invitation." In this instance, receiving an invitation and granting access based on the invitation is the abstract idea which falls under certain methods of organizing human activity and the additional elements are noted within brackets, [...], and have been considered under prong two and step 2B as generally linking to a technical environment. Thus, the dependent claims in this instant application, namely claims 2-10 and 13-21, further describe processing user's command/keyword input by matching/mapping/comparing and retrieving data such that appropriate targeted information can be provided such as providing a question if keywords are insufficient to retrieve stored data by matching or processing via natural language processing e.g. user simply inputs I want food in the chat, but if this is determined to be incomplete or too broad such as to what type of food user 
	(II) Accordingly, the claims recite an abstract idea of providing targeted promotional content by filtering content (by scoring/ranking content) based on user input which falls at least within one of the enumerated groupings of abstract ideas, namely certain methods of organizing human activity and can be implemented in human analog where a human monitors/analyzes/interfaced to monitor/gather the input data and process it such that targeted promotions or content can be provided e.g. marketing employee.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C. 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and 
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 

	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-10 and 12-21, in addition to the abstract idea at least are a mobile chat session hosted by a mobile chat server via a network, one or more databases (to store consumer data and defined promotion data), one or more servers comprising a processor configured to: establish a first network connection with the mobile chat server via a communication protocol associated with at least one communication channel of the network access the mobile chat session hosted by the mobile chat server via an application
programming interface associated with the mobile chat session i.e. a server connected/interfaced with the mobile chat server that accesses the mobile chat session hosted by the mobile chat server to access/monitor and extract/parse user data such as inputted command/keyword(s)/queries, process inputted command or keyword(s) or queries using natural language processing techniques, determine location data wherein the location data is determined based on a global positioning system (GPS) associated with the consumer device, and output/transmit one or more electronic marketing communication in the mobile chat session hosted by the mobile chat server to display on consumer device interface top ranked promotions, note transmit the output chat data to the mobile chat server, wherein the mobile chat server is 
	However, the additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)) in a technological environment (see MPEP 2106.05(h) by performing insignificant extra solution activity such as data gathering (see MPEP 2106.05(g)). The overall process is similar to EPG in which data is collected, analyze, and result of the analysis of collected data outputted. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0061]-[0068], [0074]-[0086]; [00134]. The claims are implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0069]-[0071]; [0103] - not a technical one. Further, the additional elements merely generally link the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h), and for instance again note "a server interfacing with a mobile chat session hosted by a mobile chat server via a network" which gathers user/client/consumer device based input and location data [such extraction or parsing, and determination is being considered as insignificant extra solution activity such as data gathering (see MPEP 2106.05(g))] such that it can be analyzed to provide appropriate or top ranking marketing content as output on client user device(s) display rendering chat session).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element reflects an improvement in the 
	Thus, the abstract idea of targeted promotional content by filtering content (by scoring/ranking content) based on user input which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-10 and 12-21, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of targeted promotional content by filtering content (by scoring/ranking content) based on user input which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). As such, the abstract idea is intended to be merely 
	Regarding insignificant extra-solution activity such as data gathering e.g. input data and location data of client device using GPS, such data gathering is indeed well-understood, routine, or conventional, see at least 
	(i) Extracting/parsing input data: Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, i.e. parsing and comparing data (Berkheimer);
	(ii) GPS location data: see Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental  control module.  In such an aspect, the parental control module may allow for  disablement of the wireless device at specific locations (e.g. school, church,  etc.).  Further, the parental control module may provide for a web-based  interface to control at least a portion of data/voice interactions with  specific wireless devices.  For example, specific web content may be restricted  and/or specific numbers may be blocked.  Still further, the parental control  module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child)  visited a library or a mall after school, or if the child left the service  coverage area.  In another aspect, the parental control module may be used to  remotely disable at least a portion of the functionalities of an associated  wireless device."
- see Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
- see Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." 
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	(I) Next, in view of compact prosecution, the Examiner also provides citation to a publication which explicitly states that user input based data processing implemented in technical environment here, is indeed well-understood, routine, conventional activity. The Examiner relies on Carlson et al. (Pub. No. US 2007/0043878), hereinafter Carlson, to demonstrate that the additional element are widely prevalent or in common use in the relevant field to again establish the well-understood, routine, conventional nature of the additional element(s) - see Carlson paragraph [0029] note "Bot 10 may include a variety of software or hardware components known in conventional bots for handling content received from a user. In embodiments, bot 10 may be configured to accept and respond using natural language content. A variety of methods are known for providing bots with natural language capabilities. Examples of such methods are disclosed in U.S.  Pat.  No. 6,754,647, to Tackett, entitled "Method And Apparatus For Hierarchically Decomposed Bot Scripts;" published U.S.  Patent Application No. 2003/0182391A1 to Leber et al., entitled "Internet Based Personal Information Manager;" and published U.S.  Patent Application No. 2002/0133347A1 to Schoneburg et al., entitled "Method And Apparatus For Natural Language Dialog Interface." Each of these references is incorporated 
	(II) claimed interfaces and other computer components/functions are indeed well-understood, routine, conventional activity, 
		(a) see at least as-filed spec. para. [0068] note "Communication with hardware and software modules executing outside of the app is typically provided via application programming interfaces (APIs) provided by the mobile device operating system."; 
		(b) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and
		(c) collecting and comparing known information (Classen); creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); and obtaining and comparing intangible data (CyberSource).

	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-8, 11-19, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (Patent No.: US 8,239,461) referred to hereinafter as Jones, in view of McCormack (Pub. No.: US 2005/0021652), in view of Joo et al. (Pub. No.: US 2014/0207882), referred to hereinafter as Joo, and in view of Ramer et al. (Pub. No.: US 2014/0046761) referred to hereinafter as Ramer.
	As per claims 1 and 12, as per claim 1 Jones discloses a system for interfacing with a mobile chat session hosted by a mobile chat server via a network (see Figs. 2, 3, and their associated disclosure; col 8 line 50-col 9 line 21); as per claim 12 Jones discloses a method for interfacing with a mobile chat session hosted by a mobile chat server via a network (see Fig. 3 and its associated disclosure; col 2 lines 14-18), as per claim limitations of claims 1 and 12, Jones discloses comprising:
(a) Jones discloses one or more databases configured to: store consumer accounts, wherein each consumer account includes consumer data associated with a chat account for accessing the mobile chat session; and store promotion data defining promotions (see Fig. 7 note "user" and "advertisement" sections, and its associated disclosures); 
(b) Jones discloses one or more servers configured to: connect with the mobile chat server via a communication protocol associated with at least one communication channel of the network (see Figs. 2, 3 note "380", and their associated disclosure; Abstract; col 8 lines 4-9; col 8 line 49 - col 9 line 45; col 10 lines 6-19; col 12 lines 6-23 - thus Jones contemplates one or more server connect with variety of communication channels via interface such as mobile message, IM, email, etc.); 
(c) Jones discloses access the mobile chat session hosted by the mobile chat server via an application programming interface associated with the mobile chat session (see Figs. 2, 3, and their associated disclosure; col 2 lines 26-38 note "A user or information seeker using a chat or instant mes-sage type of interface can connect via an instant message or chat type of service provider, for example, America On-line Instant Messenger (AIMR) server. The instant message server connects the user to a routine associated with a search system that allows the user to utilize his or her chat service interface in combination with the services provided by the 

(d) Jones discloses receive input chat data from the mobile chat server, wherein the input chat data defines a plurality of messages generated by a plurality of consumer devices, each consumer device having a concurrent network connection to the mobile chat session (see Figs. 2, 3, 4, 6, and their associated disclosure; col 2 lines 26-38; col 8 line 50-col 9 line 21; col 11 line 63-col 12 line 12 note "an electronic chat room in which a first person is chatting with a second person, and the search system is invited into the chat room to provide search results to a search query. Similarly, the embodiments may be employed in an electronic chat room involving several other human users."; col 14 lines 63-66);

(e) Jones discloses [...] a request for an electronic promotion message associated with message text included after [...] (see Fig. 2, Fig. 7, Fig. 9 note "728" "730" "736"; Fig. 10; col 5 lines 46-65; col 8 lines 10-48; col 11 lines 17-33 note "Process 500 then moves to receive 510 a message including the user's query string, for example, via the instant message application process 329 (FIG. 3). For example, if the user desired to obtain search results regarding the query string, "Who won the World Series in 2005?," the query string would be included in an instant message, for example, an AIM instant message available to the search expert buddy via the message application process 405.
keyword identification, guide selection, etc. may be performed as necessary to properly respond to the query."; col 12 lines 62-66; col 13 lines 20-25; col 14 lines 10-46; col 15 lines 3-12);
(f) Jones discloses [...] determine, based on the input chat data and intention data for the input chat data that is generated based on one or more natural language processing techniques, a unique chat account and content of the message text included in the message, wherein natural language processing of the message text is triggered [...] (see  Fig. 2; col 2 lines 6-9 note "information seekers having access to only a messaging service type of interface or desiring to use a messaging service (interactive natural language) type of interface"; lines 36-38 note "query string can then be extracted from the instant message and passed to the search system, which can respond with search results and other appropriate information."; col 6 lines "The information returned is typically what the searcher thinks or intends can satisfy the need of the user. The information can include anything that could satisfy the user, including a document, a video, a song, a configuration file, pictures, links, etc."; col 8 lines 10-48 - disclose natural language processing | Fig. 9 note "728" "730" "736"; col 8 lines 10-48 ; col 11 lines 17-33 note "For example, if the user desired to obtain search results regarding the query string, "Who won the World Series in 2005?," [...] Process 500 then continues to extract 515 the query string from the message, by, for example, Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered. The extracted query is transmitted keyword identification, guide selection, etc. may be performed as necessary to properly respond to the query." - first query portion comprising call command, namely "Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered" and associated message text included in a second portion of the message user query portion, namely "who won the world series in 2005" | further the received user query is associated with a unique chat account see col 8 lines 4-48 note "The database 385 further contains a unique User ID which is associated with the IM identification credentials, email address, or phone number of the user who initiates the query. This user ID is uniquely associated with messages received via the messaging service for example"; col 10 lines 41-45 note "associate a unique user ID with the phone number of the message received from a user. That unique ID is stored in the database 385 along with the user phone number. This allows the system to identify previous queries, etc. when the user next connects to the search system 380"; col 13 lines 5-14 note "associate a unique user ID with the phone number of the message received from a user. That unique ID is stored in the database 385 along with the user phone number. This allows the system to identify previous queries, etc. when the user next connects to the search system 380"; col 14 lines 10-20 note "the IM credentials of the user are illustrated as an identifier in relation to process 720");

(g) Jones discloses determine location data for a consumer device associated with the unique chat account related to the message, wherein the location data is determined based on a global positioning system (GPS) associated with the consumer device, cellular tower triangulation associated with the consumer device, or a personal area network (PAN) associated with the consumer device (see col 12 lines 24-32 note "As part of the interaction between the messaging ; col 15 lines 58-67 note "other factors that help to provide a quality search and experience for the user, proximity of the guide to location from which the request originated, etc.");

(h) Jones discloses determine one or more search terms included after the call command based on the content of the message text (see Fig. 4; col 8 lines 10-48; col 11 lines 17-45 note "For example, if the user desired to obtain search results regarding the query string, "Who won the World Series in 2005?," [...] Process 500 then continues to extract 515 the query string from the message, by, for example, Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered. The extracted query is transmitted to an information search system, for example, the search system 380 in FIG. 3. Subsequent to that other parsing operations, keyword identification, guide selection, etc. may be performed as necessary to properly respond to the query." - first query portion comprising call command, namely "Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered" and associated message text included in a second portion of the message user query portion, namely "who won the world series in 2005" | further the received user query is associated with a unique chat account see col 8 lines 4-48 note "The database 385 further contains a unique User ID which is associated with the IM identification credentials, email address, or phone number of the user who initiates the query. This user ID is uniquely associated with messages received via the messaging service for example"; col 12 lines ; and compare the one or more search terms included after the call command with a set of valid search terms [...] in response to a determination that the one or more search terms included after the call command match one or more valid search terms from the set of valid search terms [...] (see Figs. 3, 7, and their associated disclosure; col 5 line 46 - col 6 line 15 note "Upon the receipt of a query. Such as from user computer 102 in this example, the query server 118 can provide infor-mation (e.g. advertisements) to the user for the user to see or hear while the search is being processed. This information can be related to the query (or to the keywords of the query) and may include visual and audio information as appropriate for the user's device and for the source of the query, such as a grocery store ad in the recipe example. This information can include not only advertisements, but also information such as Video, music, games, web links, etc. that will interact with and display for the user while the search is being performed."; col 11 lines 17-45 note "For example, if the user desired to obtain search results regarding the query string, "Who won the World Series in 2005?," [...] Process 500 then continues to extract 515 the query string from the message, by, for example, Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered. The extracted query is transmitted to an information search system, for example, the search system 380 in FIG. 3. Subsequent to that other parsing operations, keyword identification, guide selection, etc. may be performed as necessary to properly respond to the query."; col 15 lines 53-58 note "when the query received pertains to the category "world cup soccer 2006". process 820 determines which of the guides registered to the system 100 (FIG. 1) have registered to handle requests per-taining to the same or a similar category and directs the query to one or more of the guides").

transmit the output chat data to the mobile chat server, wherein the mobile chat server is configured to establish a second network connection with the consumer device, wherein the output chat data is configured to render at least the portion of the [...] promotions electronic interface of the consumer device, and wherein the electronic interface is associated with the mobile chat session (see Figs. 2-4, and their associated disclosure; col 2 lines 26-34; col 5 line 42 - col 6 line 15; col 11 lines 46-52).
	Per (e*) and (f*) as follows below, Jones suggests processing user input and providing promotion in a chat based communication environment by processing text after a call command at beginning, see at least Jones col 11 lines 17-33 note “Process 500 then continues to extract 515 the query string from the message, by, for example, scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered” – detection of a colon is a begin “call command” to extract text thereafter as a query for natural language processing and “until a period or question mark,” this marks the end of the command; also see col 12 lines 13-19 note "the IM chat interface could be used to invoke guided versus unguided searching using a keyword in the text (e.g. ChaGuide’) or some other indicator in the message content which would be recognized in the extract operation 515 of process 500. In that way, a single message process 405 can perform the function of both pro-cesses 405 and 410.". Nevertheless, the Examiner relies on additional reference in view of compact prosecution, to more expressly teach command at a beginning of a message.
	However, Jones expressly (emphasis added) does not teach (e*) determine whether a call command included at a beginning of a message from the plurality of messages corresponds to a defined text string that triggers [...] the call command in the message. And, (f*) in response to a determination that the call command included  at the beginning of the message corresponds 
	Nevertheless, in the same field of endeavor of network based communication, McCormack teaches (e*) determine whether a call command included at a beginning of a message from the plurality of messages corresponds to a defined text string that triggers [...] the call command in the message. (f*) in response to a determination that the call command included at the beginning of the message corresponds to the defined text string [...] only when the call command is determined to be included at the beginning of the message (see Fig. 3 note “346” “350” and its associated description; Abstract note "collaborative shell program permits one or more users to issue commands to one or more target computer systems through a chat window by preceding the command with a predefined command character. Users can inter mix commands (delimited by the predefined command character) with standard chat text. Any authorized participant in the chat can issue commands to a target computer system from a chat window and the response is relayed to all the participants"; [0013] note "a predefined command character is used to denote subsequent text as a command that is issued to a selected target computer system"; [0050] note "the user is able to issue commands to target computer system 152A by inputting a predefined command character followed by a command to chat window 340. For example, in one embodiment, the user inputs text including a predefined command character 350, such a first character, followed by a command 346, such as the remaining subsequent characters"; [0050]-[0051]; [0068]; [0079]; [0103]; [0104] note "the first character of the text is a predefined command character, the remaining characters, e.g., the command, is sent to the one or more different target computer systems. In one embodiment, responses to the command are automatically relayed back to the IM client application for display in the chat window").
Therefore (as it applies to claim limitations (e*)-(f*)) it would be obvious to person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify the disclosure of Jones pertaining to processing input such as commands further in view of McCormack. Motivation to modify would be to invoke one or more computer systems associated with the command, see at least McCormack [0068], or initiate for instance guided or unguided chat using text command "ChaGuide" see at least Jones col 12 lines 13-19; and further intermix such text and/or character based call commands at any position or location such as beginning, middle, etc. in chat, see at least McCormack Abstract; [0079] and [0103]-[0104].
	Regarding (h*) [...] a dictionary database [...] Jones suggests, see Figs. 3 item "385", 7, and their associated disclosure. 
	However, Jones in view of McCormack expressly does not teach (h*) [...] a dictionary database [...]. 
	Nevertheless, in the same field of endeavor, Joo teaches (h*) [...] a dictionary database [...] (see Figs. 3-7 and their associated disclosure; [0074]; [0075] note "the robot may use various types of databases, such as a cooking/kitchen database, a weather database, a fortune database, a calculator functioning database, a dictionary database, a blog/café database, a search advertisement database, and/or a service database configured in a question-and-answer form. The robot may create ques-tions by redefining the questions for each database"). 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify the disclosure of Jones pertaining to Figs. 3 item "385", 7, and their associated disclosure in view of Joo's teachings pertaining to using a dictionary database. Motivation to modify would be to incorporate numerous of types of databases including 
	Jones suggests, see col 5 line 46-col 6 line 5, col 12 lines 24-35, col 13 lines 10-52, however Jones in view of McCormack and Joo expressly does not teach (i) determine promotions scores of candidate promotions based at least in part on the one or more search terms, the promotion data, and the location data associated with the consumer device; (j) determine a promotion ranking of the candidate promotions based on the promotions scores; (k) select a top N ranked number of promotions from the promotion ranking;  (l) generate output chat data that defines at least a portion of the electronic promotion message, wherein the output chat data comprises at least a portion of the top N ranked number of promotions.
	Ramer teaches (i) determine promotions scores of candidate promotions based at least in part on the one or more search terms, the promotion data, and the location data associated with the consumer device; (j) determine a promotion ranking of the candidate promotions based on the promotions scores; (k) select a top N ranked number of promotions from the promotion ranking;  (l) generate output chat data that defines at least a portion of the electronic promotion message, wherein the output chat data comprises at least a portion of the top N ranked number of promotions (see [0077]-[0078]; [0100] note "mobile subscriber information may be used in conjunction with a search for information on a mobile communication facility 102. For example, the mobile subscriber information may be used to help better assess the desired search targets of a user using a mobile communication facility. In embodiments, the user may perform a search based on key words (or disambiguated, corrected, suggested or other terms as described herein), and some or [0130]; [0169]; [0170]; [0172]; [0177]; [0223]; [0306] note "specific results data on a per query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural" yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, clickthrough/ call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories. For geography, it may be possible to present only those businesses serving the respective geographical areas (zip code, city, state) as specified by the advertiser."; [0875] – citations apply to limitations (i)-(k)); 
	Ramer teaches (l) generate output chat data that defines at least a portion of the electronic promotion message, wherein the output chat data comprises at least a portion of the 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify the disclosure of Jones pertaining to ranking the searchers, see at least Jones col 13 lines 36-53, in view of Ramer to rank promotions. Motivation to modify would be to provide the most pertinent information or promotions as it relates to user input, see at least Ramer [0177], [0223]. Another motivation to modify would be to assist sponsors with bidding on most relevant keywords and/or key phrases as they pertain to their website, see at least Ramer [0875], which will be provided as a result based on user's inputted query.
	As per claims 2 and 13, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 1 and 12 respectively. Jones teaches determine promotion search parameters; determine promotion search parameter values based on matching the one or more search terms with the promotion search parameters (see col 5 line 46-col 6 line 5).
	Jones suggests, see col 5 lines 46-63, col 12 lines 33-35, col 13 lines 10-52, however Jones expressly does not teach determine the promotion scores of the candidate promotions based on the promotion search parameter values, the promotion data, and the consumer data associated with the unique chat accounts. Ramer teaches determine the promotion scores of the candidate promotions based on the promotion search parameter values, the promotion data, and the consumer data associated with the unique chat accounts (see [0077]-[0078]; [0130]; [0169]; [0306] note "specific results data on a per query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural" yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, clickthrough/ call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories. For geography, it may be possible to present only those businesses serving the respective geographical areas (zip code, city, state) as specified by the advertiser."; [0875]; note unique consumer chat accounts are taught by Jones each associated with corresponding individual user's account data, the Examiner has relied on Ramer for solely teaching promotion scores).
	Therefore it would be obvious to PHOSITA before the effective filing date of the invention to modify the disclosure of Jones pertaining to ranking the searchers, see at least Jones col 13 lines 36-53, in view of Ramer to rank promotions. Motivation to modify would be to provide the most pertinent information or promotions as it relates to user input, see at least Ramer [0177], [0223]. Another motivation to modify would be to assist sponsors with bidding on most relevant keywords and/or key phrases as they pertain to their website, see at least Ramer [0875], which will be provided as a result to a searching user.
	As per claims 3 and 14, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 2 and 13 respectively. Jones teaches determine a missing promotion search 
	As per claim 4, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claim 3. Jones teaches wherein the message text comprises first message text, and wherein the one or more servers are further configured to: receive second input chat data from the mobile chat server, the second input chat data comprising one or more messages generated by the plurality of consumer devices each having a concurrent connection with the mobile chat session; analyze the second input chat data to determine  second message text; determine one or more second search terms based on the second message text; and in response to determining that the one or more second search terms includes the missing promotion search parameter value, determine a second promotion search parameter value based on the one or more second search terms (see col 5 line 46-col 6 line 5; col 8 lines 4-48; col 11 line 63-col 12 line 12; col 14 lines 32-50; claim 6; claim 11); and
	Jones suggests, see col 5 lines 46-col 6 line6, col 12 lines 33-35, col 13 lines 10-52, however Jones expressly does not teach determine the promotion scores of the candidate promotions based on the promotion parameter search values and the second promotion search parameter value. Ramer teaches determine the promotion scores of the candidate promotions based on the promotion parameter search values and the second promotion search parameter value (see [0077]-[0078]; [0130]; [0169]; [0170]; [0172]; [0177]; [0223]; [0306] note "specific results data on a per query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a 
	Therefore it would be obvious to PHOSITA before the effective filing date of the invention to modify the disclosure of Jones pertaining to ranking the searchers, see at least Jones col 13 lines 36-53, in view of Ramer to rank promotions. Motivation to modify would be to provide the most pertinent information or promotions as it relates to user input, see at least Ramer [0177], [0223]. Another motivation to modify would be to assist sponsors with bidding on most relevant keywords and/or key phrases as they pertain to their website, see at least Ramer [0875], which will be provided as a result to a searching user.
	As per claim 15, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claim 14 respectively. Jones teaches the one or more servers are further configured to: receive second input chat data from a consumer device of the plurality of consumer devices; analyze the second input chat data to determine second associated message text; determine one or more second search terms based on the second associated message text; and in response to determining that the one or more second search terms includes the missing promotion search parameter value, determine a second promotion search parameter value based on the one or more 
	Jones suggests, see col 5 lines 46-col 6 line6, col 12 lines 33-35, col 13 lines 10-52, however Jones expressly does not teach determine the promotion scores of the candidate promotions based on the promotion parameter search values and the second promotion search parameter value. Ramer teaches determine the promotion scores of the candidate promotions based on the promotion parameter search values and the second promotion search parameter value (see [0077]-[0078]; [0130]; [0169]; [0170]; [0172]; [0177]; [0223]; [0306] note "specific results data on a per query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural" yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, clickthrough/ call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories. For geography, it may be possible to present only those businesses serving the respective geographical areas (zip code, city, state) as specified by the advertiser."; [0875]).
	Therefore it would be obvious to PHOSITA before the effective filing date of the invention to modify the disclosure of Jones pertaining to ranking the searchers, see at least Jones col 13 lines 36-53, in view of Ramer to rank promotions. Motivation to modify would be to provide the most pertinent information or promotions as it relates to user input, see at least 
	As per claims 5 and 16, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 4 and 15 respectively. Jones teaches the missing promotion search parameter value defines one of: a location; a merchant; a price; a time; or an item category (see col 8 lines 10-48; col 12 lines 24-35; col 14 line 63-col 15 line 2; claim 11).
	As per claims 6 and 17, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 1 and 12 respectively. Jones teaches wherein the message text comprises first message text, and wherein the one or more servers are further configured to: receive second chat data from the chat session, wherein the second chat data includes a second message generated by a second consumer device with a connection to the mobile chat session concurrent with the one or more servers and the consumer device; determine, based on the second chat data, a second chat account and second message text; determine a second consumer account including second location data with the second chat account; determine one or more second search parameters based on the second associated message text (see col 8 lines 10-48; col 9 lines 15-21; col 14 lines 32-60; regarding ascertaining client/consumer device location col 12 lines 24-32 and col 15 lines 58-67).
	Jones suggests, see col 5 lines 46-63, col 12 lines 33-35, col 13 lines 10-52, however Jones expressly does not teach determine second promotions scores of the candidate promotions based at least in part on the one or more search parameters, the one or more second search parameters, the promotion data, the consumer data, and the second consumer data. Ramer teaches determine second promotions scores of the candidate promotions based at least in part on the one or more search parameters, the one or more second search parameters, the promotion data, the location data, and the location data (see [0077]-[0078]; [0130]; [0169]; [0170]; [0172]; [0177]; [0223]; [0306] note "specific results data on a per query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural" yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, clickthrough/ call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories. For geography, it may be possible to present only those businesses serving the respective geographical areas (zip code, city, state) as specified by the advertiser."; [0875]; note unique consumer chat accounts are taught by Jones each associated with corresponding individual user's account data and location, the Examiner has relied on Ramer for solely teaching promotion scores based on user and user location data as factors).
	Therefore it would be obvious to PHOSITA before the effective filing date of the invention to modify the disclosure of Jones pertaining to ranking the searchers, see at least Jones col 13 lines 36-53, in view of Ramer to rank promotions. Motivation to modify would be to provide the most pertinent information or promotions as it relates to user input, see at least Ramer [0177], [0223]. Another motivation to modify would be to assist sponsors with bidding on 
	As per claims 7 and 18, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 1 and 12 respectively. Jones teaches the one or more servers are further configured to: receive, from the mobile chat server via the network, an invitation to join the mobile chat session; and access the mobile chat session in response to receiving the invitation (see Fig. 2; col 14 lines 34-39).
	As per claims 8 and 19, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 1 and 13 respectively. Jones teaches the one or more servers are further configured to: send an invitation to join the mobile session to the consumer device; receive, from the mobile chat server, an indication that the consumer device has accessed the mobile chat session; and access the mobile chat session in response to receiving the indication that the consumer device has accessed the mobile chat session (see col 11 line 63-col 12 line 12).
7.	Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones in view of McCormack, Joo, Ramer, in view of Cauchois et al. (Pub. No.: US 2013/0346886), referred to hereinafter as Cauchois.
	As per claims 9 and 20, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 1 and 12 respectively. Jones teaches receive second input chat data from the mobile chat server, wherein the second input chat data defines a second message generated by the consumer device; attempt to extract one or more second search terms from the second input chat data (see col 8 lines 10-48; col 9 lines 15-21; col 14 lines 32-60 – the Examiner interprets 
	Jones suggests, see col 15 lines 3-12, however Jones expressly does not teach in response to failing to extract the one or more second search terms from the second input chat data, connect the chat service terminal to the mobile chat session. Cauchois teaches response to failing to extract the one or more second search terms from the second input chat data, connect the chat service terminal to the mobile chat session (see Abstract [0028]; [0031]; [0038]; [0039]; [0041]-[0044]; [0046]).
	As per claims 10 and 21, Jones in view of McCormack, Joo, and Ramer teaches the claim limitations of claims 1 and 13 respectively. Jones teaches receive second input chat data from the mobile chat server, wherein the second input chat data defines a second message generated by the consumer device; attempt to determine a second selected promotion based on the second input chat data (see col 8 lines 10-48; col 9 lines 15-21; col 14 lines 32-60 – the Examiner interprets “second” as label and is a mere iteration of what is already cited in association with “first” input).
	Jones suggests, see col 15 lines 3-12, however Jones expressly does not teach in response to failing to determine a second selected promotion from the second input chat data, connect the chat service terminal to the mobile chat session. Cauchois teaches in response to failing to determine a second selected promotion from the second input chat data, connect the chat service terminal to the mobile chat session (see Abstract [0028]; [0031]; [0038]; [0039]; [0041]-[0044]; [0046]).
claims 9-10 and 20-21) it would be obvious to PHOSITA before the effective filling date of the invention to modify the disclosure of Jones in view of Cauchois. Motivation to modify would be to instead of allowing user to select whether they want their searches handled by an automated system, human searcher, or both, it would be advantageous to detect whether the automated system fails to handle the user's query or not and only then escalate it to human to resolve customer issue in a manner that provides good overall experience and also aids in reducing cost as this hybrid approach allows a human to handle or assist a lot more user traffic, see at least Cauchois Abstract and [0023].
Response to Arguments
8.	Regarding "I. Interview Summary" note PTOL-413 of record 12/17/2020.
	Regarding "II. Rejections under 35 U.S.C. § 101", the Examiner after considering the Applicant's arguments in their entirety, finds them unpersuasive. 
	The Examiner respectfully disagrees with the Applicant's arguments and finds them not in line or not in accordance with 2019 PEG because the Applicant fails to delineate claim recitation as it is analyzed under step 2A prong one (abstract recitation) and then prong two and step 2B (additional elements), and as a result the Applicant's arguments are broad and erroneous. Thus, in direct contrast with the Applicant's broad assertion that the claims are being interpreted at a high level and untethered from the actual claim language, the Examiner has actually delineated the claim recitation as required per 2019 PEG and performed the analysis. 
	Next, the Examiner finds little to no correlation between facts of the instant application and cited Core Wireless case or alleged improvements in operational efficiency because selection of top N promotion is abstract recitation analyzed under prong one (note Example 37 claim 3; selecting and sorting information by user interest or subject matter (Evolutionary Intelligence); Affinity Labs v. Amazon.com)), and such broad assertions are disassociated from the as-filed specification explaining any such alleged operational efficiency. 
	Next, contrary to the Applicant's assertions on pages 17-21 of 25 of the response filed 12/15/2020 the instant application does not, again, pertain to improving GUIs, rather generic GUIs are utilized to display retrieved information based upon execution of "apply it" type instructions applied to user input. The instant application merely generally links the abstract idea to a technical environment in which the user data is gathered or collected or extracted or parsed (in addition with user's GPS location - which is insignificant extra solution activity as explained in the rejection), gathered data is then analyzed/processed to retrieve by matching/mapping/scoring/ranking/filtering content that relates to user's data such as input and device location, i.e. more similar to (i) collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - pertains to overall process; (ii) creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent) - predefined/indexed commands are utilized to retrieve data; Filtering content (BASCOM) or Parsing and comparing data (Berkheimer) - via scoring/ranking [also note organizing and manipulating information through mathematical correlations (Digitech) and obtaining and comparing intangible data (CyberSource)]; and tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) or remotely accessing and retrieving user-specified information (Int. Ventures v. Erie Indemnity I: ‘002 patent) or  delivering user-selected media content to portable devices (Affinity Labs v. Amazon.com), i.e. the additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)) in a technological environment (see MPEP insignificant extra solution activity such as data gathering (see MPEP 2106.05(g)). And as explained, the claim recitation, based on abstract claim recitation under prong one claims squarely recite an abstract idea, and based on analysis of additional elements both singularly and in combination under prong two, i.e. the abstract when considered with one or more recited additional elements, both individually and as a whole, fail to integrate the abstract idea into practical application and accordingly the claims are indeed directed to an abstract idea. For instance, also see Affinity v DirecTV note "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." 
	Further, as noted in the updated rejection, the abstract idea here fails to integrate the abstract idea into practical application as it lacks any meaningful limitations as the idea is to merely execute "apply it" instructions which simply ties a commercial idea to a particular technological environment, namely IM or chat sessions hosted by a mobile chat server. Human analog type analysis, typically performed by a marketing employee, is to be performed by one or more servers which has access to the mobile chat session hosted by a mobile chat server via a networks such as the Internet. Thus, the Applicant's argument that selecting top N promotional items based on the analysis of gathered user data (prong one), and transmitting them over a network as output in a technical environment (prong two), such recitation is not representative of (i) improvements to the functioning of a computer or to any other technology or technical field, (ii) applying or using a judicial exception with, or by use of, a particular machine, (iii) effecting a transformation reduction of a particular article to a different state or thing, and (iv) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	Once again, as explained in prong two "the additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)) in a technological environment (see MPEP 2106.05(h) by performing insignificant extra solution activity such as data gathering (see MPEP 2106.05(g)). The overall process is similar to EPG in which data is collected, analyze, and result of the analysis of collected data outputted. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0061]-[0068], [0074]-[0086]; [00134]. The claims are implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0069]-[0071]; [0103] - not a technical one. Further, the additional elements merely generally link the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h), and for instance again note "a server interfacing with a mobile chat session hosted by a mobile chat server via a network" which gathers user/client/consumer device based input and location data [such extraction or parsing, and determination is being considered as insignificant extra solution activity such as data gathering (see MPEP 2106.05(g))] such that it can be analyzed to provide appropriate or top ranking marketing content as output on client user device(s) display rendering chat session).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical application 
	Thus, the abstract idea of targeted promotional content by filtering content (by scoring/ranking content) based on user input which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Lastly, the Applicant has not provided any arguments of substance against Step 2B. 	Regarding "III. Rejections under 35 U.S.C. § 103" the Examiner finds the arguments unpersuasive. It is apparent from the arguments filed that the Applicants are not considering relied upon references fully and reasonably. The applicant argues as follows:
“[...] Applicant respectfully traverses and requests withdrawal of the rejections for at least the following reasons.
	Claim 1 recites, in part:
	in response to a determination that the call command included at the beginning of
	the message corresponds to the defined text string ... determine location data for a
	consumer device associated with the unique chat account related to the message,

	(GPS) associated with the consumer device, cellular tower triangulation
	associated with the consumer device, or a personal area network (PAN) associated
	with the consumer device; determine one or more search terms included after the
	call command based on the content of the message text; and compare the one or
	more search terms included after the call command with a set of valid search
	terms stored in a dictionary database.
See Claim 1.
	Jones discloses that "chat session can begin by the information seeker initiating or
posting a "chat" search query." See Jones, FIG. 2 and column 8, lines 10-11. For example,
Jones discloses that "the information seeker enters or posts the search query 205" and "[t]he
system can respond with a posted text string 210." See Jones, FIG. 2 and column 8, lines 11-14.”
	The Examiner respectfully disagrees that Jones does not teach a call command, indeed it is old and well-known to insert such pre-defined, indexed character or textual commands at any position beginning, middle, etc. in IM or chat communication to retrieve/obtain data in response to detection and execution or matching such command with corresponding data, note the combination of Jones in view of McCormack as follows:
	"Per (e*) and (f*) as follows below, Jones suggests processing user input and providing promotion in a chat based communication environment by processing text after a call command at beginning, see at least Jones col 11 lines 17-33 note “Process 500 then continues to extract 515 the query string from the message, by, for example, scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered” – detection of a colon is a begin “call command” to extract text thereafter as a query for natural language processing and “until a period or question mark,” this marks the end of the command; also see col 12 lines 13-19 note "the IM chat interface could be used to invoke guided versus unguided searching using a keyword in the text (e.g. ChaGuide’) or some other indicator in the message content which would be recognized in the extract operation 515 of process 500. In that way, a single message process 405 can perform the function of both pro cesses 405 and 410.". more expressly teach command at a beginning of a message.
	However, Jones expressly (emphasis added) does not teach (e*) determine whether a call command included at a beginning of a message from the plurality of messages corresponds to a defined text string that triggers [...] the call command in the message. And, (f*) in response to a determination that the call command included  at the beginning of the message corresponds to the defined text string [...] only when the call command is determined to be included at the beginning of the message.
	Nevertheless, in the same field of endeavor of network based communication, McCormack teaches (e*) determine whether a call command included at a beginning of a message from the plurality of messages corresponds to a defined text string that triggers [...] the call command in the message. (f*) in response to a determination that the call command included at the beginning of the message corresponds to the defined text string [...] only when the call command is determined to be included at the beginning of the message (see Fig. 3 note “346” “350” and its associated description; Abstract note "collaborative shell program permits one or more users to issue commands to one or more target computer systems through a chat window by preceding the command with a predefined command character. Users can inter mix commands (delimited by the predefined command character) with standard chat text. Any authorized participant in the chat can issue commands to a target computer system from a chat window and the response is relayed to all the participants"; [0013] note "a predefined command character is used to denote subsequent text as a command that is issued to a selected target computer system"; [0050] note "the user is able to issue commands to target computer system 152A by inputting a predefined command character followed by a command to chat window 340. For responses to the command are automatically relayed back to the IM client application for display in the chat window").
	Therefore (as it applies to claim limitations (e*)-(f*)) it would be obvious to person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify the disclosure of Jones pertaining to processing input such as commands further in view of McCormack. Motivation to modify would be to invoke one or more computer systems associated with the command, see at least McCormack [0068], or initiate for instance guided or unguided chat using text command "ChaGuide" see at least Jones col 12 lines 13-19; and further intermix such text and/or character based call commands at any position or location such as beginning, middle, etc. in chat, see at least McCormack Abstract; [0079] and [0103]-[0104]."
	And, indeed Jones teaches the other amended claim limitation generally argued, see as follows:
"(g) Jones discloses determine location data for a consumer device associated with the unique chat account related to the message, wherein the location data is determined based on a global positioning system (GPS) associated with the consumer device, cellular tower triangulation associated with the consumer device, or a personal area network (PAN) associated with the consumer device (see col 12 lines 24-32 note "As part of the interaction between the messaging service (e.g. 320), the message application process (e.g. 329) and the user IM client 323 or the ; col 15 lines 58-67 note "other factors that help to provide a quality search and experience for the user, proximity of the guide to location from which the request originated, etc.");

(h) Jones discloses determine one or more search terms included after the call command based on the content of the message text (see Fig. 4; col 8 lines 10-48; col 11 lines 17-45 note "For example, if the user desired to obtain search results regarding the query string, "Who won the World Series in 2005?," [...] Process 500 then continues to extract 515 the query string from the message, by, for example, Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered. The extracted query is transmitted to an information search system, for example, the search system 380 in FIG. 3. Subsequent to that other parsing operations, keyword identification, guide selection, etc. may be performed as necessary to properly respond to the query." - first query portion comprising call command, namely "Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered" and associated message text included in a second portion of the message user query portion, namely "who won the world series in 2005" | further the received user query is associated with a unique chat account see col 8 lines 4-48 note "The database 385 further contains a unique User ID which is associated with the IM identification credentials, email address, or phone number of the user who initiates the query. This user ID is uniquely associated with messages received via the messaging service for example"; col 12 lines 13-19; col 14 line 66-col 15 line 2); and compare the one or more search terms included after the call command with a set of valid search terms [...] in response to a determination that the one or more search terms included after the call command match one or more valid search terms from the set of valid search terms [...] (see Figs. 3, 7, and their associated disclosure; col 5 line 46 - col 6 line 15 note "Upon the receipt of a query. Such as from user computer 102 in this example, the query server 118 can provide infor-mation (e.g. advertisements) to the user for the user to see or hear while the search is being processed. This information can be related to the query (or to the keywords of the query) and may include visual and audio information as appropriate for the user's device and for the source of the query, such as a grocery store ad in the recipe example. This information can include not only advertisements, but also information such as Video, music, games, web links, etc. that will interact with and display for the user while the search is being performed."; col 11 lines 17-45 note "For example, if the user desired to obtain search results regarding the query string, "Who won the World Series in 2005?," [...] Process 500 then continues to extract 515 the query string from the message, by, for example, Scanning the incoming text string for a colon (":") and parsing the text after the colon until a period or question mark is encountered. The extracted query is transmitted to an information search system, for example, the search system 380 in FIG. 3. Subsequent to that other parsing operations, keyword identification, guide selection, etc. may be performed as necessary to properly respond to the query."; col 15 lines 53-58 note "when the query received pertains to the category "world cup soccer 2006". process 820 determines which of the guides registered to the system 100 (FIG. 1) have registered to handle requests per-taining to the same or a similar category and directs the query to one or more of the guides")."
	Therefore, the Examiner respectfully finds the Applicant's arguments unpersuasive.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
i. Pub. No.: US 20180040020 to Kurian also teaches a dictionary database [...] (see [0014]; [0064]; [0068]-[0070]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.P/Examiner, Art Unit 3688      

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688